
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 356
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2011
			Ms. Ros-Lehtinen (for
			 herself, Mr. Burton of Indiana,
			 Mr. Meeks,
			 Mr. Royce,
			 Mr. McCotter,
			 Mr. Gallegly,
			 Mr. Chabot,
			 Ms. Jackson Lee of Texas,
			 Mr. Rohrabacher,
			 Mr. Calvert,
			 Mr. Smith of New Jersey, and
			 Mr. Ryan of Ohio) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Urging the European Union and its member
		  states to maintain the arms embargo against the People’s Republic of
		  China.
	
	
		Whereas, on June 4, 1989, the People’s Republic of China
			 carried out a brutal and indiscriminate assault on thousands of peaceful and
			 unarmed demonstrators and bystanders in and around Tiananmen Square by units of
			 the People’s Liberation Army, which resulted in an untold number of deaths and
			 several thousand injuries;
		Whereas, on June 26, 1989, in Madrid, the European Council
			 issued a declaration that strongly condemned “the brutal repression taking
			 place in China” and introduced an embargo on trade in arms with the People’s
			 Republic of China;
		Whereas the People’s Republic of China has yet to
			 acknowledge or make amends for the 1989 massacre of the peaceful, pro-democracy
			 demonstrators at Tiananmen Square;
		Whereas the citizens of the People’s Republic of China
			 still do not have the right to peacefully change their government and many who
			 openly express dissenting political views are harassed, detained, or
			 imprisoned;
		Whereas for several years, the People’s Republic of China
			 has also been engaged in an extensive military buildup in its air, naval, land,
			 and outer space systems, including the deployment of approximately 1,600 short
			 and medium range ballistic missiles near the Taiwan Strait according to the
			 Department of Defense’s Report on the Military Power of the People’s Republic
			 of China for Fiscal Year 2009;
		Whereas the military buildup by the People’s Republic of
			 China and the strategic doctrines that underpin such actions remain shrouded in
			 secrecy and imply challenges for strategic deterrence between the United States
			 and China, United States Armed Forces deployed in the region, and interests
			 related to numerous friends and allies in the region, particularly Taiwan and
			 Japan, and regional stability more broadly;
		Whereas the transfer of armaments and related military
			 technology to the People’s Republic of China by member states of the European
			 Union (EU) threatens to encourage the People’s Republic of China to seek to
			 continue its attempts to settle long-standing territorial disputes in the
			 region by the threat or use of military force;
		Whereas in order to assist EU member-states to close the
			 gap in defense capabilities with the United States and to enhance the
			 interoperability of the armed forces of EU member states and United States
			 Armed Forces, the United States has expanded transatlantic armament and defense
			 industry cooperation involving increasingly sophisticated levels of sensitive
			 United States military technology, which becomes subject to increased risk of
			 diversion to the People’s Republic of China should the arms embargo be lifted
			 and armament cooperation increase between China and the EU;
		Whereas the European Parliament previously reaffirmed
			 support for the arms embargo against the People’s Republic of China, stating
			 explicitly that “Chinese and other arms exporters are fueling armed conflicts
			 in Africa … China is responsible for significant arms transfers to
			 conflict-ridden countries, even in violation of UN embargoes in the cases of
			 Darfur, Liberia, and the Democratic Republic of Congo”;
		Whereas the People’s Republic of China continues to export
			 gas and oil, as well as defense-related material to the Iranian regime, despite
			 international concern over Iran’s nuclear programs;
		Whereas in January 2010, Spanish Ambassador to China,
			 Carlos Blasco Villa, stated that Spain hoped to “deepen discussions [in Europe]
			 on lifting the ban,” and added that Spain “seeks to eliminate any inconvenience
			 in relationships between the EU and China”;
		Whereas, on December 17, 2010, EU High Representative
			 Catherine Ashton recommended lifting the EU arms embargo on China in her formal
			 foreign policy strategy paper to the European Summit, in which she stated, “The
			 current arms embargo is a major impediment for developing stronger EU-China
			 co-operation on foreign policy and security matters. The EU should assess its
			 practical implication and design a way forward.”;
		Whereas, during his May 2011 visit to China, European
			 Council President Herman Van Rompuy stated, “China made a significant
			 contribution to maintaining the stability of the euro zone and promoting the
			 resurgence of the European economy. Europe shows gratitude for this … I come
			 here not just for what we can do for our bilateral relations but also for what
			 we can do together on a global level.”; and
		Whereas the United States Department of State’s 2010
			 Country Report on Human Rights for China stated that, “A negative trend in key
			 areas of the country's human rights record continued … . Principal human rights
			 problems during the year included: extrajudicial killings … enforced
			 disappearance and incommunicado detention … torture and coerced confessions of
			 prisoners … detention and harassment of journalists and dissidents … political
			 control of courts and judges … restrictions on freedoms to assemble, practice
			 religion, and travel … pressure on other countries to forcibly return citizens
			 to China … a coercive birth limitation policy, which in some cases resulted in
			 forced abortion or forced sterilization … trafficking in persons … and the use
			 of forced labor, including prison labor … .”: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)reaffirms the United States arms embargo on
			 the People’s Republic of China and related findings and statements of policy
			 set forth in title IX of the Foreign Relations Authorization Act (Public Law
			 101–246);
			(2)calls upon the President of the United
			 States, consistent with the Taiwan Relations Act, to clarify his policy towards
			 Taiwan and to publically reaffirm United States support for its allies in the
			 region;
			(3)expresses its
			 concerns over the continuing harassment, repression, and detention of political
			 dissidents, religious, and ethnic minorities inside the People’s Republic of
			 China;
			(4)reasserts that it
			 should be the policy of the United States to oppose any diminution or
			 termination of the European Union arms embargo against the People’s Republic of
			 China that was established by the Declaration of the European Council of June
			 26, 1989;
			(5)condemns the
			 threats of military force by China against its neighbors to resolve
			 longstanding conflicts; and
			(6)urges the
			 President of the United States to take appropriate diplomatic and other
			 measures necessary to convince European Union member-states, individually and
			 collectively, to continue to observe this embargo in principle and in
			 practice.
			
